COBB, Judge.
The appellant, Angel M. Rosado, appeals his conviction for the first degree murder of his wife. He contends he was entitled to a judgment of acquittal at trial because the state failed to present evidence from which the jury could exclude every reasonable hypothesis of innocence. We disagree and affirm. See Bedford v. State, 589 So.2d 245 (Fla.1991), cert. denied, — U.S. -, 112 S.Ct. 1773, 118 L.Ed.2d 432 (1992); State v. Law, 559 So.2d 187 (Fla.1989).
The appellant also contends, and the state agrees, that the restitution order of the court should be corrected to reflect the amount of $4,203.00. See Brister v. State, 562 So.2d 452 (Fla.5th DCA 1990). Accordingly, the restitution order is modified to reflect that figure.
AS CORRECTED, THE JUDGMENT AND SENTENCE ARE AFFIRMED.
GOSHORN, C.J., and W. SHARP, J., concur.